DETAILED ACTION
This office action is in response to communication filed 02/24/2022. Claims 1, 4, 13, and 16 have been amended. Claims 3, 7-12, 15, and 18-20 have been canceled. Claims 21-27 have been added. Claims 1-2, 4-6, 13-14, 16-17 and 21-27 are pending on this application.

Allowable Subject Matter
1-2, 4-6, 13-14, 16-17 and 21-27 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Adams et al. U.S.
patent No. 6,614,377.
4.	Fig. 13 of Adam et al. discloses a method for linearizing digital-to-analog conversion (232)
comprising: receiving an input digital signal (input digital signal of 220); segmenting (segmenting output
of 220) the input digital signal (input digital signal of 220) into a plurality of segments (plurality segment
output of 220), each segment (each segment output of 220) being thermometer-coded (220); generating (152) a redundant (output of 152; see Fig. 12{252} for discloses the redundancy of Rotator 152 in Fig. 13) representation of each of the plurality of segments (plurality segment output of 220), defining a plurality of redundant segments (output redundant segments of 152; see Fig. 12{252} for
discloses the redundancy of Rotator 152 in Fig. 13); performing a redundancy mapping (150; see Fig.
12{250} for discloses the redundancy mapping of scrambler 150 in Fig. 13) for the plurality of segments
(plurality segment output of 220), defining redundantly mapped segments (redundantly mapping output
of 250); assigning (154) a probabilistic assignment (likely switching selection of Scrambler 150) for
redundantly mapped segments (redundantly mapping output of 250); converting (232) each
redundantly mapped segment (redundantly mapping output of 250) into an analog signal (analog
output of 232) by a sub- digital-to-analog converter (232); and combining 234) the analog signals (output
analog signals of 232) to define an output analog signal (analog output of 234).

With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein the plurality of segments comprises m segments and the summation of the first segment x1, second segment x2, through mth segment xm equals the input digital signal, as shown by the equation  
    PNG
    media_image1.png
    55
    263
    media_image1.png
    Greyscale
 where Ni is a number of elements that may be activated for the sub-DAC associated with the segment x;; the redundant mapping of the input digital signal comprises m segments, the summation of the first segment v1, second segment v2, through mth segment vm equals the input digital signal, as shown by the equation  
    PNG
    media_image2.png
    48
    304
    media_image2.png
    Greyscale
 29M32-07168. PCT. CON 1 such that the value of at least one segment xi is not equal to the redundant mapping of that mapping vi for i having an integer value between 1 and m.

With respect to claim 13, in addition to other elements in the claim, prior art considered individual or combination does not teach: teach wherein: the plurality of segments comprises m segments and the summation of the first segment x1, second segment x2, through mth segment xm equals the input digital signal, as shown by the equation  
    PNG
    media_image1.png
    55
    263
    media_image1.png
    Greyscale
 where Ni is a number of elements that may be activated for the sub-DAC associated with the segment x;; the redundant mapping of the input digital signal comprises m segments, the summation of the first segment v1, second segment v2, through mth segment vm equals the input digital signal, as shown by the equation  
    PNG
    media_image2.png
    48
    304
    media_image2.png
    Greyscale
 29M32-07168. PCT. CON 1 such that the value of at least one i is not equal to the redundant mapping of that mapping vi for i having an integer value between 1 and m.
With respect to claim 21, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein the plurality of segments comprises m segments, the summation of the first segment x1, second segment x2, through mth segment xm equals the input digital signal; and wherein performing the recursive redundancy mapping comprises: computing a redundant mapping (x'm,  x' m-1) for a first segment pair (xm, xm-1); determining a final value for mth segment vm from xm and x'm; ; determining an intermediate value um-1 from xm-1 and x'm-1; computing a redundant mapping (u'm-1, x' m-2) for an intermediate segment pair (Um-1, xm-2); determining a final value for (m-1)th segment vm-1 from um-1 and u'm-1 and an intermediate value Um-2 from xm-2 and x'm-2; and recursively computing redundant mappings for intermediate segment pairs and intermediate values thereof until xm-n = x1. 
With respect to claim 22, in addition to other elements in the claim, prior art considered individual or combination does not teach wherein:  the value of each segment xn of the plurality of segments is within a range defined by 
    PNG
    media_image3.png
    38
    198
    media_image3.png
    Greyscale
where Nn is a number of elements that may be activated for the sub-DAC associated with the segment x,; wherein the redundant representation x'n of segment xn has a value within a range defined by  
    PNG
    media_image4.png
    36
    185
    media_image4.png
    Greyscale
 wherein the mapping xp of segment xn has a value within a range defined by 
    PNG
    media_image5.png
    28
    185
    media_image5.png
    Greyscale
and wherein the mapping x'p of redundant segment x'n has a value within a range defined by   

    PNG
    media_image6.png
    44
    370
    media_image6.png
    Greyscale


1, second segment x2, through Bth segment xB equals the input digital signal; wherein each segment comprises three elements that may be activated for each sub-DAC; wherein each segment has a value of one of -3, -1, 1 , or 3; and wherein performing the recursive redundancy mapping comprises: computing the redundant mapping (x'B, xB-1) for a first segment pair (xB, xB-1); determining a final value for Bth segment vB from xB and xB-1; determining an intermediate value UB-1from xB-1and x'B-1; computing a redundant mapping (u’B-1, x’B-2) for intermediate segment pair (uB-1, XB-2), determining a final value for (B-1)th segment vB-1 from UB-1- and u’B-1 and an intermediate value uB-2 from xB-2 and x’B-2; and recursively computing redundant mappings for intermediate segment pairs and intermediate values thereof until xB-n= x1.
With respect to claim 25, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein the plurality of segments comprises m segments, wherein each segment of the plurality of segments comprises a plurality of bits B; wherein the log2 N, least significant bits of Bn of segment xn overlap with the log2 N-1 most significant bits of Bn-1 of segment xn n-1, where N is a number of elements that may be activated for the sub-DAC associated with the segment xn; and wherein performing the recursive redundancy mapping comprises: computing a redundant mapping (x'm, xm_1) for a first segment pair (xm, xm-1); determining a final value for mth segment vm from xm and x'm; determining an intermediate value um-1 from xm-1 and x’m-1; computing the redundant mapping (u’m-1, x’m--2) for intermediate segment pair (Um-1, xm-2); determining a final value for (m-1)th segment vm-1 from um-1 and u’m-1 and an intermediate value Um-2 from xm-2 and x’m-2; and recursively computing redundant mappings for intermediate segment pairs and intermediate values thereof until xm-n = x1. 
n-1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/02/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845